Title: From George Washington to James McHenry, 22 June 1799
From: Washington, George
To: McHenry, James



Sir,
Mount Vernon June 22d 1799

I have been desired by Mr Saml Love, of Loudoun County, in this State, to mention to you his wish to contract for furnishing Horses for the Army. I have informed him that I am unacquainted with the mode in which it is contemplated to obtain Horses, leaving the business of contracts & supplies to the departments to which they are assigned; but that I would mention his name to you in the way he desired. Of Mr Love’s qualifications to execute a Contract of this kind I am ignorant, as I have but little personal knowledge of him. But if he comes forward in the business, it will lay with him to produce such evidence of his fitness as shall be satisfactory.
While I am upon this subject, I would beg leave to suggest, whether it would not be the most eligible mode of obtaining the best Horses for Cavalry service, to permit the Captains to purchase them for their respective Troops, limiting them to a certain price? Two advantages would, in my opinion, evidently result from this mode. The Captains would be particularly attentive to procure the best horses that could be had for the price, knowing that their own Credit, the appearance of their Troops and the services expected of them would in a great measure depend upon their care in the choice of Horses; And their dispersed situations would give a better opportunity of obtaining them from different quarters than could be done by any Individual fixed in one place; to say nothing of the advanced prices put upon horses, from their first purchase, by contractors, and the impositions to which the public may be exposed.
I merely suggest this for your consideration, not doubting but, upon mature deliberation, such plan will be pursued as shall appear best calculated to promote the public good. With due respect I have the honor to be &c.

G. W——n


P.S. Since writing the foregoing your favor of the 18th inst. has come to hand, which I take this opportunity to acknowledge.

